UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6368


LATROY FLONN KENNERLY,

                  Petitioner – Appellant,

             v.

STATE OF SOUTH        CAROLINA;   WARDEN,    LIEBER   CORRECTIONAL
INSTITUTION,

                  Respondents – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cv-00736-CMC)


Submitted:    June 15, 2009                    Decided:   July 1, 2009


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


LaTroy Flonn Kennerly, Appellant Pro Se. William Edgar Salter,
III, Assistant Attorney General, Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               LaTroy       Flonn    Kennerly           seeks     to    appeal      the    district

court’s       order    adopting          the    recommendation           of     the    magistrate

judge     and    denying         relief        on   his      28    U.S.C.       §    2254     (2006)

petition.        The order is not appealable unless a circuit justice

or    judge     issues      a    certificate            of   appealability.            28     U.S.C.

§ 2253(c)(1) (2006).                A certificate of appealability will not

issue     absent       “a       substantial         showing        of    the        denial    of     a

constitutional          right.”           28     U.S.C.        § 2253(c)(2)          (2006).         A

prisoner        satisfies          this        standard           by    demonstrating             that

reasonable       jurists         would     find         that      any    assessment          of     the

constitutional         claims       by    the       district       court      is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                        Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                          We have

independently reviewed the record and conclude that Kennerly has

not     made    the     requisite         showing.              Accordingly,          we     deny    a

certificate       of     appealability              and      dismiss      the       appeal.          We

dispense        with    oral        argument        because        the     facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                           DISMISSED

                                                    2